office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sjtoomey postf-141095-14 uilc date date to shelia d harvey senior counsel lb_i - houston gr2 from stephen j toomey senior counsel office of associate chief_counsel income_tax accounting subject aircraft exchange this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend a year x y relinquished aircraft replacement aircraft ----------------- -------------------------------------------------- ---------------------------------- ------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------------------------------------------------------- issue sec_1 is an aircraft owned by an individual that is exchanged for another aircraft in a transaction intended to qualify as a like-kind_exchange under sec_1031 of the internal_revenue_code considered to be two assets one held for productive use in a trade_or_business or investment and one held for personal_use if the individual used the postf-141095-14 exchanged airplane for both personal purposes and for productive use in a trade_or_business or investment if the airplane is treated as one property for sec_1031 purposes and in the taxable_year the relinquished aircraft was exchanged only x percent of the aircraft’s flights were business or investment related is the relinquished aircraft property that is held for productive use in a trade_or_business or for investment conclusion sec_1 for purposes of whether sec_1031 applies to an airplane exchange the exchanged airplane is considered one property that is either held for productive use in a trade_or_business of for investment or that is held for personal_use the low x percentage of flights in the taxable_year the relinquished aircraft was exchanged that are business or investment related suggests that the aircraft was not held for productive use in a trade_or_business or investment within the meaning of sec_1031 however other facts should be considered before a determination is made facts a an individual owns aircraft through a disregarded single-member llc the llc provides management accounting financial administrative and other business services to a’s businesses and investments these businesses and investments are dispersed throughout the united_states so that a and a’s llc have some business and investment need for the aircraft in year a’s llc exchanged the aircraft relinquished aircraft for replacement aircraft the field asserts that in year y percent of the flights of the relinquished aircraft were unrelated to a’s business or a’s investments personal_use the remaining x percent of the aircraft’s flights were for productive use in a’s businesses or in connection with a’s investments the field asserts that because only x percent of the flights in the year of the exchange were business or investment related the aircraft was not held for productive use in a trade_or_business or investment within the meaning of sec_1031 and the exchange does not qualify for non-recognition treatment under sec_1031 the taxpayer disputes the field’s percentages and the field’s treatment of the aircraft as not held for productive use in a trade_or_business or investment law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment postf-141095-14 whether the property exchanged is held for productive use in a trade_or_business or for investment is a question of fact the manner in which the relinquished_property is held at the time of the exchange controls not the manner in which it was held when acquired 74_tc_653 treatment of relinquished aircraft as one property or two neither the code nor the income_tax regulations under sec_1031 provide further guidance concerning the phrase held for productive use in a trade_or_business or for investment the held for requirement moreover we have not come across any case law dealing with whether property used both personally and in connection with a business or investments is to be treated as two properties or one for purposes of meeting the held for requirement of sec_1031 the plain language of sec_1031 suggests that property either meets the held for requirement or it does not under sec_1031 n o gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the requirements of that section are met if property used for business and personal purposes was to be treated as two properties then gain_or_loss would be recognized on an exchange of that property contrary to the language in sec_1031 sec_1031 deals with situations in which other non-like kind property is received in an exchange but provides no support for the position that one relinquished_property is treated as two properties for purposes of sec_1031 if the property is both used in a trade_or_business and also used for personal purposes in addition the service had an opportunity in revproc_2008_16 2008_10_irb_547 to treat one property as two for purposes of determining whether sec_1031 applies when that property is exchanged and did not do so revproc_2008_16 provides circumstances under which the internal_revenue_service the service will not challenge whether a dwelling_unit qualifies as property that meets the held for requirement even though the property is occasionally used for personal purposes if the safe_harbor provisions of the rev_proc are met the entire property meets the held for requirement for purposes of sec_1031 the rev_proc provides the following the service recognizes that many taxpayers hold dwelling units primarily for the production of current rental income but also use the properties occasionally for personal purposes in the interest of sound tax_administration this revenue_procedure provides taxpayers with a safe_harbor under which a dwelling_unit will qualify as property held for productive use in a trade_or_business or for investment under sec_1031 even though a taxpayer occasionally uses the dwelling_unit for personal purposes postf-141095-14 if property used for business investment and personal purposes is treated as two properties for purposes of sec_1031 there would have been no need to publish revproc_2008_16 rather the service would require a deferral of the gain_or_loss allocable to the portion of the property that meets the held for requirement of sec_1031 and require recognition of the gain allocable to the portion of the property used for personal purposes trade_or_business or for investment if the provisions of the revenue_procedure are met instead the service treats the entire property as held for productive use in a in summary there is no legal support for treating the relinquished aircraft as two properties for purposes of sec_1031 in addition the position that property either meets or fails to meet the held for requirement of sec_1031 and should not be treated as two properties is consistent with the safe_harbor published in revproc_2008_16 consequently the relinquished aircraft should be treated as one property that either meets the held for requirement of sec_1031 or fails to meet the requirement whether the relinquished aircraft meets the held for requirement because sec_1031 applies only if property is held for productive use in a trade_or_business or investment the taxpayer’s intentions regarding the property are critical see 760_f2d_1039 9th cir if a taxpayer owns property which he does not intend to liquidate or to use for personal pursuits he is ‘holding’ that property ‘for productive use in a trade_or_business or for investment’ within the meaning of sec_1031 thus the inquiry into whether property is held for productive use in a trade_or_business or for investment is intensely factual-doubly so when the property may naturally be used for both business and personal purposes in other unfortunately sec_1031 does not provide for a simple quantitative use formula words there are no authorized absolute mechanical or quantitative tests for measuring intent and no safe_harbor rules have been promulgated for these circumstances rather intent must be determined by the unique facts and circumstances extant in each given transaction while we agree that the x percent figure cited by the field suggests that the property is not held for productive use in a trade_or_business or for investment additional facts should be considered in determining whether the held for requirement of sec_1031 is met for example we suggest that the examiner consider measurement of business investment use versus personal_use based on flight hours not just flights percentages of business investment use versus personal for flights and flight hours for the year before the year of the exchange and which flights and flight hours were determined to be repositioning flights and the nature of the flight following the repositioning flight assuming you determine that over percent of the use of the aircraft was for personal purposes we agree with your position that the aircraft was not held for productive use in a trade_or_business of for investment i postf-141095-14 please call peter baumgarten or steve toomey at if you have any further questions i this sentence should not be read to imply that a taxpayer whose personal_use of property is less than percent has met the held for requirement in sec_1031 for that property be used for any property the taxpayer uses for personal purposes consider that revproc_2008_16 permits investment_property to qualify as exchange property under sec_1031 notwithstanding some personal_use but establishes a personal_use safe_harbor that is significantly less than percent instead close scrutiny should
